PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find the appellant has failed to demonstrate any reversible error. ■
. The trial court, however, when sentencing the appellant on misdemeanor charges which had been consolidated with a felony charge, sentenced the appellant to “time served” for careless driving. Because careless driving is a noncriminal violation, not punishable by incarceration, the court erred in entering that portion of the sentence. §§ 316.1925, 316.655, 318.13(3), Fla.Stat. (1983). Accordingly, we hereby strike that portion of the sentence which sentences the appellant to “time served” for careless driving.
Furthermore,' the trial court adjudged the appellant insolvent and thereafter assessed $10 in costs against her. Appellant was not given adequate notice of, nor afforded an opportunity to object to, this assessment. Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we hereby strike the assessment of $10 in costs without prejudice to the trial court assessing costs against the appellant in accordance with Jenkins.
We affirm the trial court s judgments and sentences in all other respects.
BOARDMAN, A.C.J., and SCHEB and SCHOONOVER, JJ., concur.